Citation Nr: 1630184	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional eye disability due to medical treatment provided by the Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied compensation under 38 U.S.C.A. § 1151 for eye conditions.

In April 2016 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

During his videoconference hearing the Veteran testified that the benefit he really seeks is service connection for eye problems secondary to Bell's palsy, a condition that was shown during service.  However, service connection for Bell's palsy was previously considered and denied, and the claim that is currently on appeal clearly requests compensation based on VA medical treatment.  In June 2013, during the course of the period under appellate review, the RO separately considered and denied service connection for an eye condition secondary to Bell's palsy; the Veteran did not appeal that decision.  The Board has therefore continued to characterize the issue on appeal as entitlement to compensation under 38 U.S.C.A. § 1151 as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran has had numerous VA surgical procedures for bilateral cataracts and bilateral drooping eyelids but is not shown to have any additional disability resulting from those surgeries.

2.  The Veteran is diagnosed with hypertensive retinopathy in both eyes that is likely caused by uncontrolled hypertension, but competent and uncontroverted medical opinion of record shows that such additional disability is not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing treatment for hypertension or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to VA medical treatment are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, the Veteran was notified of the elements required to establish entitlement to compensation under 38 U.S.C.A. § 1151 by a letter in January 2011, and he had ample opportunity to respond prior to issuance of the rating decision on appeal.  Thus, VA's duty to notify has been met.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded a VA examination to determine whether he has any eye disorder secondary to VA surgery or other medical treatment.  The Board has also considered whether quality assurance records from the Veterans Health Administration (VHA) may be available that are relevant to the claim for compensation under 38 U.S.C.A. § 1151.  See VAOPGCPREC 1-2011(April 19, 2011) (holding that the duty to assist requires the AOJ or the Board to request quality assurance records from VHA and, if VHA denies access, to appeal such denial to the VA Office of General Counsel); see also Hood v. Shinseki, 23 Vet. App. (2009).  However, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  As the medical treatment in question was performed during the period 2006 to 2010, any associated quality assurance records would have been routinely destroyed in 2013.  It is thus not likely that remand for Quality Assurance records will result in retrieval of any documents helpful to the Veteran, so remand for such records is not called for in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  The Veteran has also been afforded a hearing before the Board, at which he presented evidence and argument in support of his appeal.

Evidence of record shows the Veteran received Social Security Administration (SSA) disability benefits starting in May 1990.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA generally has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  However, under 42 U.S.C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72.  The Veteran in this case is older than 72, so remand for such records is not required.  Further, remote records from 1990 would not provide evidence relevant to a claim based on medical treatment received many years later.  

The Board finds there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.  

Analysis

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In his present claim, received in December 2010, the Veteran asserted that during eye surgery at VA in June 2010 the surgeon told him that his poor vision is due to his blood pressure problem, which the VA medical center (VAMC) is supposed to monitor and treat.  The Veteran asserted in his claim that he feels VA is accordingly at fault.

The Board notes at this point that the Veteran is not service-connected for high or low blood pressure.  However, review of the Veteran's VA treatment notes shows he was treated by VA for numerous nonservice-connected complaints, including hypertension, and VA prescribed hydrochlorothiazide (HCTZ) to treat his blood pressure.  

In January 2011 the RO sent a request to the VAMC for any treatment records relating to care provided to the Veteran for hypertension.  Also in January 2011 the Veteran submitted a Statement in Support of Claim reporting partial loss of vision following cataract surgery in 2006.

The VA treatment records obtained by the RO show the Veteran underwent VA cataract surgery in the left eye in December 2006 due to complaint of progressive loss of vision in that eye.  At the time he was being monitored by VA for hypertension; his other comorbid medical problems included coronary artery disease, hyperlipemia, chronic obstructive pulmonary disease, upper respiratory infection and thyroid cyst.  The pre-operative notes show the Veteran was advised of the risks of surgery and gave his consent to proceed.  Shortly after surgery he reported his blood pressure was running low, and in early January he again reported his blood pressure was unusually low.  In April 2007 the VA primary care clinic (PCC) noted the Veteran was normotensive on medications and planning to have right eye surgery in May.  

The Veteran underwent right eye cataract surgery in May 2007.  The pre-operative notes again document that the Veteran provided informed consent.  There is no indication in operative notes of any difficulty during surgery.  Two weeks after surgery the Veteran presented to the VA ophthalmology clinic complaining of pain and light sensitivity in the right eye and watery eyes bilaterally; there was no sign of infection, and the clinical impression was rebound inflammation caused by stopping medication (Predforte) without taper.  In late May 2007 the VA ophthalmology clinic noted the Veteran was doing well postoperatively and continuing Predforte taper; the current active diagnoses were status post bilateral cataract surgery (left eye in December 2006 and right eye in May 2007), bilateral ptosis and dermatochalasia, and right eye photophobia.  In June 2007 the Veteran reported to the VA eye clinic that he was seeing pretty well and that things were okay.

In September 2007, the Veteran underwent VA eye surgery for bilateral ptosis repair.  Past surgical history was significant for bilateral ptosis repair in 1999 and the bilateral cataract surgeries cited above.  The Veteran again provided informed consent after the risks and benefits of surgery were explained.  There is no indication of complications during surgery, and in postoperative follow-up the Veteran denied complaints of bleeding, nausea/vomiting, pain, fever, drainage, swelling or inflammation/redness.  In October 2007 the Veteran reported that he was happy with the results of his ptosis surgery and now needed to wear only reading glasses.

The Veteran continued to receive regular VA eye clinic follow-up after October 2007, although no further VA eye surgery is shown.  As regards the Veteran's account of having been told by a VA ophthalmologist in June 2010 that his vision problems are due to blood pressure, there is no June 2010 treatment note.  The Veteran was treated at the VA eye clinic in July 2010 (his first visit since December 2009) complaining of diminished vision in the left eye; the clinical impression was likely remote branch retinal artery occlusion (BRAO) but baseline left eye acuity probably stable at 20/40.  There is no indication in the treatment record of any association between the Veteran's symptoms and hypertension or previous VA surgery.

A January 2011 ophthalmology clinic treatment note shows current diagnosis of bilateral macular ischemia secondary to old BRAO, left epiretinal membrane (ERM) that was not visually significant, left eye choroidal nevus, bilateral pseudophakia status post left eye yttrium aluminum garnet (YAG) and ptosis status post bilateral ptosis repair.

The Veteran had a VA hypertension examination in September 2011, performed by a physician who reviewed the claims file.  The Veteran reported having been hypertensive for 30-40 years and having received medication from VA for hypertension for the past 10 years.  The Veteran stated his left eyelid droops because his eye doctor in Louisville caused "some kind of stroke" in the left eye; he also believes the drooping lid is related to eyelid surgery.  The Veteran stated his vision is only blurry in the left side.  The Veteran also reported fluctuating blood pressures.  The examiner diagnosed hypertension but made no association between the hypertension and the Veteran's visual problems.  The examiner also made no assertion of error on the part of the Veteran's physicians who had treated hypertension over time.

The Veteran also had a VA eye examination in September 2011, performed by an ophthalmologist who reviewed the claims file. The examiner noted the Veteran had excellent visual acuity in both eyes after the cataract surgeries in December 2006 and May 2007.  The Veteran developed decreased visual acuity in the left eye beginning in 2008 and was stable at 20/40 since October 2009.  The Veteran had also undergone three ptosis surgeries and a YAG capsulotomy over time.  The ophthalmologist performed a clinical examination of the eyes and noted observations in detail.  Following examination the ophthalmologist diagnosed macular ischemia, furrow degeneration of the corneas of both eyes, ptosis, pseudophakia and hypertensive retinopathy.  

In regard to the Veteran's assertion that his eye problems are due to VA's failure to properly treat his hypertension, the ophthalmologist stated that hypertensive retinopathy in both eyes is likely caused by uncontrolled hypertension, but we cannot resort to mere speculation that hypertension is responsible for the presumed macular ischemia of the left eye.  The diagnosed macular ischemia (presumed) is an event not reasonably foreseeable in that the Veteran had 20/20 vision after his initial cataract surgery and no definite BRAO was ever documented.  The macular ischemia diagnosis is based on fluorescein angiogram findings, but this would be an unusual finding to be secondary to hypertension in view of the relatively mild hypertensive retinopathy that is present in both eyes.

The VA ophthalmologist who had performed the examination cited above issued an addendum in January 2012 that clarified his opinion.  The examiner stated that the Veteran's diagnosed eye disorders (ptosis, pseudophakia and furrow degeneration of the corneas) are not due to failure by VA to correctly treat the Veteran's blood pressure.  As rationale, the examiner stated there is nothing in ophthalmologic literature showing any causal relationship between these disorders and improper management of blood pressure; rather, these disorders are more closely related to the aging process.  None of these three eye conditions is due to carelessness, negligence, lack of skill or similar instance of fault on the part of the Veteran's VA providers.  Also, it is not likely that hypertensive retinopathy is the result of fault on the part of VA in management of the Veteran's hypertension, since they had attempted to gain control of the Veteran's hypertension by a number of medications.  It is at least as likely as not that the hypertensive retinopathy was the result of an event that could not have been foreseen by a reasonable healthcare provider, and there appears to have been no failure on the part of VA to timely diagnose and/or treat the disorder.  

The Veteran had a videoconference hearing before the Board in April 2016 in which he asserted that the benefit he is really seeking is service connection for residuals of Bell's palsy.  The Board notes that direct service connection for Bell's palsy was previously considered and denied in rating decisions issued in June 1956 and July 1990.  During the course of this appeal the RO accepted the Veteran's contentions as a request to reopen the previously-denied claim, and in April 2013 the RO provided the Veteran with notice of the elements to reopen the claim and establish entitlement to service connection.  In June 2013 the RO denied the claim for service connection an eye condition secondary to Bell's palsy, and the Veteran did not appeal that decision.  The Board's decision herein will accordingly be limited to entitlement to compensation under 38 U.S.C.A. § 1151, which is the only issue over which the Board has appellate jurisdiction.

In his April 2016 hearing the Veteran asserted that his eye has drooped since he developed Bell's palsy in service, despite having had several VA operations to repair the eyelid (three operations on the left eyelid and two on the right).  Further surgery is not contemplated, and the Veteran has been told he will simply have to live with his condition.  The Veteran's eyelids droop, which obscure his vision and make it difficult to see properly.  At the time of the first operation the Veteran's eyes were almost closed, and surgery was performed in hope of restoring his vision, but the surgeries have not provided the promised relief.  

On review of the evidence above, the Board finds at the outset that additional disability of the eyelids is not shown.  The Veteran has expressed disappointment that VA surgery on his eyelids did not correct the drooping lids, but he has not asserted, and the evidence of record does not suggest, that his drooping eyelids are worse now than they were prior to surgery.  Although the surgery did not have the hoped-for success, the Veteran's eyelid problems appear to be no worse now than they were prior to service.  There is accordingly no additional disability of the eyelids for which compensation under 38 U.S.C.A. § 1151 can be considered.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim).

The Veteran has also asserted that he has vision problems related to mismanagement of his hypertension by VA medical providers.  The Veteran is shown to have hypertensive retinopathy in both eyes that is likely caused by uncontrolled hypertension.  This is an actual diagnosed disability for which compensation under 38 U.S.C.A. § 1151 can be considered.  However, the VA reviewing ophthalmologist provided a medical opinion stating that the Veteran's underlying uncontrolled hypertension is not due to any fault on the part of his VA medical providers.  The ophthalmologist was demonstrably fully informed of the pertinent factual premises (i.e., medical history) of the case, and he provided a fully articulated opinion supported by a reasoned analysis; the ophthalmologist's opinion is accordingly probative under the criteria of Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008), and may be relied upon by the Board.  The ophthalmologist's opinion is also not contradicted by any other medical opinion of record.  In that regard, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent and credible in reporting the nature and chronicity of his observable symptoms.  However, to the extent that the Veteran's lay evidence is offered to show his personal belief that he has an additional disability that is due to fault on the part of his VA medical providers, this is a complex medical question that is not within the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the competent and uncontroverted medical opinion of record shows the Veteran does not have an additional disability due to fault on the part of his VA medical providers.

In sum, the Board finds that the preponderance of the probative evidence is against a finding that the Veteran has additional eye disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing such treatment or by an event not reasonably foreseeable.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.




ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an eye disability due to VA medical treatment is denied. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


